Citation Nr: 0309788	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  00-03 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for clouded vision and 
floaters, due to undiagnosed illness, and in the alternative, 
Graves' disease.  

2.  Entitlement to a compensable evaluation for a left breast 
nodule, on appeal from the initial grant of service 
connection.  

3.  Entitlement to a compensable evaluation for a nonspecific 
rash, on appeal from the initial grant of service connection.  

4.  Entitlement to an evaluation higher than 10 percent for 
Graves' disease, from December 6, 1995, to June 6, 1995.  

5.  Entitlement to an evaluation higher than 30 percent for 
Graves' disease, since June 6, 1996.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from March 1986 to 
August 1986 and again from August 1991 to November 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
left breast nodule and nonspecific rash, both noncompensable, 
effective December 6, 1995.  The rating decision also denied 
service connection for Graves disease and anemia and clouded 
vision and floaters, due to undiagnosed illness.  The veteran 
did not agree with the noncompensable evaluations or the 
denial of service connection for Graves' disease, or the 
denial of service connection for clouded vision and floaters 
due to undiagnosed illness, and the current appeal ensued.  

By rating decision of October 1999, service connection for 
Graves' disease was granted, with an evaluation of 
10 percent, effective December 6, 1995, the date of claim.  
The noncompensable evaluations for left breast nodule and 
nonspecific rash were confirmed and continued.  By rating 
decision of June 2000, the veteran's 10 percent evaluation 
for Graves' disease was increased to 30 percent, effective 
June 6, 1996.  The United States Court of Appeals for 
Veterans Claims (Court) indicated that a claimant will 
generally be presumed to be seeking the maximum benefits 
allowed by law and regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1992).  Therefore, this claim is still in appellate 
status.

The issues of entitlement to a compensable evaluation for a 
left breast nodule, on appeal from the initial grant of 
service connection, entitlement to a compensable evaluation 
for a nonspecific rash, on appeal from the initial grant of 
service connection, entitlement to an evaluation higher than 
10 percent for Graves' disease from December 6, 1995 to 
June 6, 1995, and entitlement to an evaluation higher than 
30 percent for Graves' disease, for the period since 
June 6, 1996, will be the subject of the remand below.  


FINDINGS OF FACT


1.  The veteran had service in the Southwest Asia Theater of 
operations during the Persian Gulf War, from August 10, 1991 
to November 12, 1991. 

2.  Clouded vision and floaters have not been attributed to 
Graves' disease.  

4.  There is no competent medical evidence of record relating 
cloudy vision and floaters to service in the Persian Gulf.


CONCLUSION OF LAW

1.  The veteran is not entitled to service connection for 
cloudy vision and floaters, claimed as due to undiagnosed 
illness.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2002).  

2.  Cloudy vision and floaters are not due to the veteran's 
service-connected Graves' disease.  38 C.F.R. § 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the "Veterans' 
Benefits Improvements Act of 1994," Public Law 103-446.  That 
statute, in part, added a new section 1117 to Title 38, 
United States Code, Section 1117 authorized VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  In establishing the presumptive period, the Secretary 
was to review any credible scientific or medical evidence, 
the historical treatment afforded other diseases for which 
service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non- 
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia theater of operations 
during the Gulf War.  In April 1997, VA published an interim 
rule that extended the presumptive period to December 31, 
2001.  This extension of the presumptive period was adopted 
as a final rule in March 1998, and on October 21, 1998, 
Public Law 105-277, §1602(a)(1) added 38 U.S.C. § 1118, which 
codified the presumption of service connection for an 
undiagnosed illness.

In November 2001, VA issued an interim final rule which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006.  This interim 
rule became effective November 9, 2001, with the comment 
period to end January 8, 2002.  See 66 Fed. Reg. 56,614, 
56,615 (Nov. 9, 2001) (codified at 38 C.F.R. 
§ 3.317(a)(1)(i)).

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001."  
This legislation amends various provisions of 38 U.S.C. §§ 
1117, 1118, including a complete revision of § 1117(a), which 
now provides as follows:

(1) The Secretary may pay compensation under this subchapter 
to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest- (A) during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or (B) to a degree of 
10 percent or more during the presumptive period prescribed 
under subsection (b).

(2) For purposes of this subsection, the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): 
	(A) An undiagnosed illness. 
	(B) A medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms. 
	(C) Any diagnosed illness that the Secretary determines 
in regulations prescribed under subsection (d) warrants a 
presumption of service-connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

A whole new subsection (g) was added to § 1117, as follows:
(g) For purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following: (1) Fatigue. (2) 
Unexplained rashes or other dermatological signs or symptoms. 
(3) Headache. (4) Muscle pain. (5) Joint pain. (6) 
Neurological signs and symptoms. (7) Neuropsychological signs 
or symptoms. (8) Signs or symptoms involving the upper or 
lower respiratory system. (9) Sleep disturbances. (10) 
Gastrointestinal signs or symptoms. (11) Cardiovascular signs 
or symptoms. (12) Abnormal weight loss. (13) Menstrual 
disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness.  These statutory 
amendments are effective from March 1, 2002. 38 U.S.C. § 
1116(f), as added by § 201(c) of the "Veterans Education and 
Benefits Expansion Act of 2001," Pub. L. No. 107-103, 115 
Stat. 976 (2001).

However, compensation shall not be paid if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the appellant's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of  the appellant's own willful misconduct or the 
abuse of alcohol or drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317 (2002).

To qualify for compensation under these provisions, "Persian 
Gulf veteran" is defined as "a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War."  The "Southwest 
Asia theater of operations" includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  
38 C.F.R. § 3.117(d)(1) and (2) (2002).  In this case, the 
veteran's DD Form 214 indicates that he served in Southwest 
Asia from August 10, 1991 to November 12, 1991.  


Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered part of the original 
condition.  38 C.F.R. § 3.310(a).  

The Board thus concludes that the veteran meets the 
definition of "Persian Gulf veteran."  However, the 
veteran's clouded vision and floaters do not meet the 
criteria that these claimed disabilities result from an 
undiagnosed illness.  

The veteran's service medical records showed no findings, 
treatment, or diagnosis of cloudy vision or floaters during 
the veteran's second period of service.  He was seen on one 
occasion in service for a prescription refill for sunglasses.  
Seven months after service discharge in June 1992, the 
veteran was seen with complaints of light flashes and spots 
for six month duration.  The condition was noted to probably 
be symptoms secondary to peripheral retinal changes with 
floaters.  

In December 1996, the veteran underwent a VA general medical 
examination, during which his eyes were examined.  There were 
no eye complaints.  It was noted that his extraocular muscles 
were intact.  He had no exophthalmos.  His pupils were 
equally round and reactive to light.  No diagnosis related to 
the eyes was made.  

In November 1997, the veteran specifically underwent a VA eye 
examination.  He complained of six years of blurry vision and 
at times, seeing floaters in both eyes.  He also complained 
of seeing flashes of light on occasion in the right 
peripheral vision of his right eye.  He also stated that he 
got a lot of burning sensation in both eyes.  The examination 
was normal macula, disc, periphery, and vessels in both eyes.  
The diagnoses were Graves' disease with no ocular 
involvement, mild dry eye syndrome, and myopia with 
astigmatism. 

In December 1998 and May 1999, medical statements were 
submitted by a VA physician concerning the diagnosis of 
Graves' disease and the date of its onset.  Both statements 
mentioned manifestations and complaints made by the veteran, 
which include visual disturbances.  However, they did not 
specifically relate the claimed clouded vision and floaters 
to Graves' disease.  

In December 1998, the veteran testified at a hearing before 
the hearing officer at the RO.  He related that he was seen 
in service in September 1991 with complaints of cloudy 
vision, floaters and an inability to focus.  He stated that 
he wasn't given a diagnosis.  The complaints slowly cleared 
up, but six to seven months after service, he started 
experiencing the same vision problems and more extensive 
examination was performed.  He stated that he was diagnosed 
with ocular migraines.  

In August 1999, the veteran underwent VA examination.  He 
continued to make vision complaints.  The examiner indicated 
the findings of the VA examination performed in 
November 1997, which related formal diagnoses of Graves' 
disease, with no ocular involvement, mild dry eye syndrome, 
and myopia with astigmatism.  The examiner also related that 
the diagnoses were felt to be unrelated to the veteran's 
Graves' disease, according to the November 1997 VA 
examination report.  

In July 2001, the veteran underwent a VA examination.  
Physical examination noted that he had no proptosis or other 
vision abnormalities.  

In August 2002, the veteran testified at a hearing before the 
undersigned.  He did indicate vision problems, including 
cloudy vision and dry eye syndrome.  He stated that his 
physician related these diagnoses to Graves' disease.  

Although the veteran attempts to relate his vision problems 
to undiagnosed illness and, in the alternative, to his 
Graves' disease, there is no competent medical evidence of 
record that supports his theories of entitlement to service 
connection.  In fact, on the veteran's most recent VA 
examination in July 2001, there were no vision abnormalities.  
Moreover, as the veteran had been diagnosed with vision 
problems of mild dry eye syndrome and myopia with astigmatism 
- which are both diagnosed conditions -- these problems 
cannot be said to be due to undiagnosed illness.  To the 
extent that the claimed blurred vision and floaters are not 
attributable to the diagnosed mild dry eye syndrome and 
myopia with astigmatism, the Board also notes that they 
cannot be service connected as undiagnosed illness, as they 
do not meet the criteria of having been manifest to a degree 
of 10 percent or more.  See 38 U.S.C.A. § 1117, 38 C.F.R. 
§ 4.84a.  Finally, the veteran's diagnosed eye disabilities, 
myopia and astigmatism, are also considered developmental 
conditions, not diseases for VA purposes.  See 
38 C.F.R. § 3.303(c) (2002).  Hence, they are not conditions 
for which service connection may be established.

Additionally, the veteran does not have vision problems due 
to Grave's disease.  A VA physician has indicated that ocular 
difficulties can be symptoms of Graves' disease; however, he 
did not specifically indicate that the veteran's claimed 
clouded vision and floaters are related to his Graves' 
disease.  In contrast, another VA examiner, during the 
veteran's November 1997 VA examination, specifically stated 
that the veteran's cloudy vision and floaters were unrelated 
to his service-connected Graves' disease.  Therefore, service 
connection for cloudy vision and floaters due to Grave's 
disease is also not warranted.  

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered whether VA has met its duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002), which became effective on November 9, 2000.  The 
VCAA redefines VA's duty to assist and enhances the duty to 
notify claimants about information and evidence necessary to 
substantiate a claim.  The VCAA also eliminates the 
requirement that a claim be well grounded.  

The Board concludes that, in this case, VA has substantially 
complied with the duty to assist and the duty to notify 
provisions of the VCAA.  The veteran was specifically 
notified of the provisions of the VCAA in a July 2002 
supplemental statement of the case in connection with his 
claim for an initial evaluation for Graves' disease.  
Additionally, the RO informed the veteran of what assistance 
VA would provide, what could be done to expedite his claim, 
and the time limits associated with his claim.  Various 
notices and communications, also from the RO, such as the 
February 1997 rating decision, the July 1998 statement of the 
case, and the supplemental statements of the case, informed 
the veteran of the applicable laws and regulations needed to 
substantiate his claim.  


The veteran testified at a hearing before a hearing officer 
at the RO in December 1998, and also at a hearing before the 
undersigned in August 2002.  The Board finds that VA has 
complied with all obligations to inform the veteran of the 
applicable laws and regulations and with all duties to assist 
the veteran in the development of the issue discussed above.  
Thus, a remand for further technical compliance with the 
provisions of the VCAA is not necessary.  


ORDER

Service connection for clouded vision and floaters due to 
undiagnosed illness and, in the alternative, claimed as 
secondary to Graves' disease is denied.  


REMAND

The veteran and his representative assert, in essence, that 
the veteran's Graves' disease, unspecified skin rash, and 
left breast nodule are more severe than their current 
evaluations reflect.  

The veteran claims that he has memory loss associated with 
his Grave's disease, and asserts that he was treated in 1997 
and 1998 for memory loss.  These records should be associated 
with the claims folder.  

The United States Court of Appeals for the Federal Circuit 
has recently invalidated the regulations which empowered the 
Board to both issue written notification of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (VCAA) to veterans and to consider 
additional evidence without prior RO review in the absence of 
a waiver of such review by the veteran or his representative.  
Disabled American Veterans v. Sec'y of Veterans Affairs, Nos. 
02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. 
May 1, 2003).  

The Secretary of the Department of Veterans Affairs (VA) has 
recently amended the portions of the Schedule For Rating 
Disabilities applicable to skin disabilities.  The schedular 
criteria are found in 38 C.F.R. § 4.118 (2002 as amended).  
The Board observes that the evaluations for the veteran's 
unspecified skin rash and left breast nodule have not been 
reviewed by the RO under the amended regulation.  Moreover, 
the veteran has not undergone VA examination for these 
disabilities since August 1999.  He needs to undergo a VA 
dermatology examination in connection with this claim.  
Accordingly, this case is REMANDED for the following action:  

1.  The RO should obtain the veteran's 
medical records for any mental health 
treatment, specifically the memory 
disorder clinic, for treatment for 
Graves' disease from 1997 to the present 
and associate those records with the 
claims folder.

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected 
unspecified skin rash and left breast 
nodule conditions.  All indicated studies 
deemed necessary by the examiner should 
be performed.  The examination report 
should include all findings necessary to 
evaluate the veteran's unspecified skin 
rash and left breast nodule conditions 
under both the old and new criteria.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied, including notifying the 
veteran what evidence he needs to submit 
and what evidence will be obtained by VA.  
See also 38 C.F.R. § 3.159 (2002). 

4.  After the development requested above 
has been completed, the RO should again 
review the record.  The RO must 
readjudicate the claims for higher ratings 
for unspecified skin rash and left breast 
nodule under both criteria, applying the 
version of the law that is most favorable 
to the veteran, effective the new date of 
the rating criteria.  If any of the claims 
(Graves' disease, nonspecified skin rash 
or left breast nodule) remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC), which includes both the old 
and new criteria for nonspecified skin 
rash and left breast nodule.  An 
appropriate period of time should be 
allowed for response.

The case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified, but he may submit additional evidence and argument 
on the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



